            Case 2:19-cv-01242-DSC Document 7 Filed 12/05/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                  :
 U.S. EQUAL EMPLOYMENT                            :
 OPPORTUNITY COMMISSION,                          :
                                                  :   Civil Action No. 2:19-cv-01242-DSC
                        Plaintiff,                :
                                                  :
                  v.                              :
                                                  :
 CENTER ONE, LLC                                  :
                                                  :
                        Defendant.                :
                                                  :

            DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       AND NOW, comes Defendant, Center One, LLC, by and through the undersigned counsel,

and files the within Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), and in support thereof, avers as follows:

       1.       On September 27, 2019, Plaintiff filed a Complaint in Civil Action against

Defendant Center One, LLC, asserting claims of discrimination on the basis of religion in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”).

See generally, Doc. No. 1.

       2.       The Complaint alleges that Defendant failed to accommodate a sincerely held

religious belief that conflicted with a job requirement of the Defendant, resulting in Mr. Ford’s

constructive discharge. Id.

       3.       Defendant now timely files the within motion to dismiss Plaintiff’s Complaint for

failure to state a claim upon which relief can be granted, pursuant to Federal Rule of Civil

Procedure 12(b)(6). Defendant’s Brief in Support of its Motion to Dismiss is incorporated herein

by reference.
          Case 2:19-cv-01242-DSC Document 7 Filed 12/05/19 Page 2 of 3



       WHEREFORE, Defendant Center One, LLC respectfully requests that the Court enter an

Order, substantially in the form appended hereto, dismissing the Complaint in its entirety, with

prejudice, pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                                    Respectfully submitted,

                                                    MARGOLIS EDELSTEIN

                                                    BY: /s/ Emily E. Mahler
                                                    Emily E. Mahler, Esquire
                                                    Pa. I.D. No. 310058
                                                    535 Smithfield Street, Suite 1100
                                                    Pittsburgh, PA 15222
                                                    Phone: 412-281-4256
                                                    Fax: 412-642-2380
                                                    emahler@margolisedelstein.com
                                                    Counsel for Defendant
                                                    Center One, LLC




                                                2
          Case 2:19-cv-01242-DSC Document 7 Filed 12/05/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Emily E. Mahler, Esquire, hereby certify that a true and correct copy of the within Motion

to Dismiss has been served upon the following individuals via Notice of Electronic Filing, this 5th

day of December, 2019:

                                         Gregory A. Murray
                           U.S. Equal Employment Opportunity Commission
                                       Pittsburgh Area Office
                                William S. Moorhead Federal Building
                                        1000 Liberty Avenue
                                              Suite 1112
                                        Pittsburgh, PA 15222
                                        Counsel for Plaintiff


                                          Ronald L. Phillips
                           U.S. Equal Employment Opportunity Commission
                                       Baltimore Field Office
                                  City Crescent Building, 3rd Floor
                                         10 S. Howard Street
                                        Baltimore, MD 21201
                                        Counsel for Plaintiff


                                                     MARGOLIS EDELSTEIN

                                             BY:      /s/ Emily E. Mahler
                                                     Emily E. Mahler, Esquire
                                                     Counsel for Defendant
                                                     Center One, LLC
